GODBOLD, Senior Circuit Judge,
concurring in part and dissenting in part.
I concur in Judge Hatchett’s opinion in all respects except Part B, which concerns the sentencing of defendant Hutchinson as a career offender under U.S.S.G. § 4B1.1 and § 4B1.2(2). Those sections classify a defendant as a career offender if he “has at least two prior felony convictions of either a crime of violence or a controlled substance offense." (emphasis added)
In sentencing Hutchinson as a career offender the court counted a 1990 Florida felony conviction as a predicate “controlled substance offense” under U.S.S.G. § 4B1.1. In the Florida case Hutchinson had pleaded nolo contendere to a violation of Florida statute § 817.563, which appears in Chapter 817 of the Florida Statutes Annotated titled “Fraudulent Practices,” in Part I, thereof, titled “False Practices and Frauds, Generally.”
See. 817.563. Controlled substance named or described in s. 893.03; sale of substance in lieu thereof
It is unlawful for any person to agree, consent, or in any manner offer to unlawfully sell to any person a controlled substance named or described in s. 893.03 and then sell to such person any other substance in lieu of such controlled substance.
Hutchinson’s offense was selling an unmarked piece of wax to an undercover agent “in lieu of’ cocaine. It was scored under Florida’s guidelines as a fraud case.
What do the guidelines mean by a “controlled substance offense?” We look to U.S.S.G. § 4B1.2(2). It defines controlled substance offense as:
—an offense under a federal or state law
—that prohibits manufacture, importation, exportation, distribution, or dispensing
—of a controlled substance (or counterfeit substance)
—or possession of a controlled substance (or a counterfeit substance) with intent to manufacture, import, export, distribute, or dispense, (emphasis added)
There are two possible interpretations of this court’s opinion:
(1) That defendant’s Florida conviction was a “controlled substance offense” because it was for the sale of a “counterfeit substance.” The opinion refers to U.S. v. Hester, 917 F.2d 1083, 1084 (8th Cir.1990), which is a counterfeit substance case. However, if this court intends to stand on the “counterfeit substance” prong of § 4B1.2(2), that prong does not fit. Both the federal statute, 21 U.S.C. § 802(7), and Florida’s parallel statute, Fl.Stat.Ann. § 831.31(2) (West 1989), define “counterfeit substance” as a controlled substance that is mislabeled so as to misidentify the manufacturer, distributor or dispenser. Hutchinson’s Florida conviction did not involve either a controlled substance or mislabeling.
Section 831.3(2) is Florida’s counterfeit controlled substance statute. At the time of defendant’s conviction it read, in relevant part:
TITLE XLVI. CRIMES
CHAPTER 831. FORGERY AND COUNTERFEITING
831.31. Counterfeit controlled substance; sale, manufacture, delivery, or possession with intent to sell, manufacture, or deliver
(1) It is unlawful for any person to sell, manufacture, or deliver, or to possess with *1509intent to sell, manufacture, or deliver, a counterfeit controlled substance.
Hi ‡ 5}! H« H* *
(2) For purposes of this section, “counterfeit controlled substance” means:
(a) A controlled substance named or described in s. 893.03 which, or the container or labeling of which, without authorization bears the trademark, trade name, or other identifying mark, imprint, or number, or any likeness thereof, of a manufacturer other than the person who in fact manufactured the controlled substance; or
(b) Any substance which is falsely identified by its container or labeling as a controlled substance named or described in s. 893.03.
Fla.Stat.Ann. § 831.31(1), (2) (West 1989) (emphasis added). This appears in the Forgery and Counterfeiting chapter of the Code. It is apparent that in 1990 this was a mislabeling statute. The Florida cases treat it as directed at counterfeiting, not at controlled substances. See Durr v. State, 583 So.2d 424 (Fla.Dist.Ct.App.1991) (no violation of § 831.31 when officers found a “clear Ziploc sandwich bag containing 12 rocks of what appeared to be cocaine, but was not”); Adderly v. State, 571 So.2d 557 (Fla.Dist.Ct.App.1990), (reversing a conviction under the “counterfeit controlled substance” statute when the defendant possessed a “nondescript, unmarked, and unlabeled bag containing eight rocks of fake cocaine”); Twinn v. State, 442 So.2d 286, 287 (Fla.Dist.Ct.App.1983) (reversing defendant’s conviction under § 831.31 when he was arrested with “seven clear plastic bags containing a white powder, which later proved not to be cocaine or any other controlled substance”).
(2) Alternatively, this court may mean that the Florida conviction, though not a “counterfeit substance” offense, is a “controlled substance offense.” And it appears to reach that conclusion by “looking at the elements of the convicted offense,” as we must do according to U.S. v. Lipsey, 40 F.3d 1200, 1201 (11th Cir.1994). Florida’s § 817.563 does make it unlawful to offer to sell a controlled substance and then sell some other substance “in lieu of such controlled substance.” But the elements of a conviction under § 817.563 do not support the “look at the elements” approach. The elements of this section are two: an offer to sell a controlled substance followed by a sale of another substance in lieu thereof. Both elements must be met— they are conjunctive, not disjunctive. The offer to sell element was met in Hutchinson’s case. But neither law nor logic permits us to conclude that the second element, “in lieu of,” when met, caused Hutchinson’s overall conduct to be a “controlled substance offense.” The second element meets none of the criteria of § 4B1.2(2) — it is not manufacture, importation, exportation, distribution, or dispensing of a controlled substance. The subject matter is not a controlled substance.
The reasoning of this court is circular, i.e., it necessarily examines whether a benign substance sold in lieu of a controlled substance is itself a controlled substance, and it concludes that it is a controlled substance because it is sold in lieu of a controlled substance. One cannot make a silk purse out of a sow’s ear by calling it such. It is anomalous indeed that this court, by a process of reasoning that requires analysis of the Florida statute, treats that statute as a drug (controlled substance) offense statute when Florida codified it and in sentencing implemented it as a fraud/false pretense statute.
Moreover, the government has not even suggested that the “examining the elements” approach is available to sustain the district court’s ruling. Rather it relies on the “counterfeit substance” prong of § 4B1.2(2), which, as pointed out above, does not fit. In this connection the government cites, as does the opinion of this court, U.S. v. Hester, 917 F.2d 1083 (8th Cir.1990). That case dealt with whether a controlled substance offense was a felony, not whether it was a controlled substance offense at all. Hester was convicted of selling a counterfeit controlled substance under a California statute that broadly defined such a substance. Unlike Hester’s offense, Hutchinson’s offense was not a counterfeit controlled substance offense under Florida law.
Alternatively, the government relies on a 1992 amendment to the Florida controlled *1510substance law. Fl.Stat.Ann. § 831.31(2) (West 1994). The amendment broadened Florida’s definition of a counterfeit controlled substance to include a substance falsely identified as a controlled substance. That amendment was not in effect at the time of Hutchinson’s Florida conviction.
Summarizing, in the end this court, acting eviscerally, has either identified as a “counterfeit substance” material that was not defined as counterfeit by state law — statutory and decisional — and was not made counterfeit until the Florida statute was subsequently amended. Or, by “looking at the elements” of a Florida offense it has identified as a “controlled substance offense” conduct embracing an element that under state law was not a controlled substance element. We can do better than this.
I respectfully dissent from the affirmance of Hutchinson’s career offender sentence.